Citation Nr: 1634081	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-28 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for onychomycosis, bilateral great toe nails, currently rated as noncompensable disabling.

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to November 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012, January 2013, and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The May 2012 rating decision denied an increased rating for anxiety disorder.  

In a January 2013 rating decision, the RO denied an increased rating for onychomycosis, bilateral great toe nails.  In an October 2014 rating decision, the RO denied entitlement to TDIU.  The Veteran filed a timely notice of disagreement with the January 2013 and October 2014 rating decisions.  The Veteran has not been provided with a Statement of the Case that addressed either issue and the Board is required to remand, rather than refer, the issues to the attention of the agency of original jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Increased rating for an anxiety disorder

In the Veteran's August 2014 substantive appeal, the Veteran reported that in the two years since the April 2012 VA examination his anxiety disorder symptoms have worsened to a degree that warrants a maximum schedular rating.  He requested to be scheduled for a new VA examination to ascertain the severity of his anxiety disorder disability.  In light of the Veteran's statements suggesting a possible worsening of his anxiety disorder symptoms since the most recent VA examination, the most recent VA examination may not reflect the current state of the Veteran's anxiety disorder.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his anxiety disorder.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased rating for onychomycosis, bilateral great toe nails, TDIU

For the reasons explained in the introduction, a Statement of the Case needs to be issued on the issues of entitlement to an increased rating for an onychomycosis, bilateral great toe nails disability, currently rated as noncompensably disabling, and TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Issue a Statement of the Case with regard to the issues of entitlement to an increased rating for onychomycosis, bilateral great toe nails and TDIU.  Inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review of this issue.  Thereafter, the case should be returned to the Board for further appellate review of these issues only if the appeal of the increased rating for a left knee disability and TDIU issues is perfected.

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination to determine the current severity of his service-connected anxiety disorder.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

4.  Thereafter, the AOJ should readjudicate the increased rating anxiety disorder issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

